Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION              
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. 10,867,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in patent. 
              For example, the subject matter claimed in claim 21 of the pending application is covered by claim 1 in combination with claim 2 of the Patent No. 10,867,610 except attributing first/second 
              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel et al. (US Pub. No. 2011/0112833 A1).  

            Regarding claims 21, 29, 36, with respect to Figures 1-6, Frankel teaches at least one computer-storage device embodying computer-usable instructions which, when executed by at least one processor (fig.4; paragraphs 0057, 0059-0060), implement a method for providing computer assistance to participants of a conference, the method comprising: 
            receiving audio of the participants (a system comprising remote computing devices 114a, b, c; figure 4), each of two or more distributed automatic speech recognition "ASR” instances configured generate a local device transcript from the recorded local device audio data (fig.4,5; paragraphs 0007, 0034, 0051, 0070) (Note; in paragraph 0051, Frankel teaches that audio is captured from each channel separately, the transcription viewer 601 can be configured so that if two or more participants were speaking concurrently, their snippets are played sequentially (see also paragraphs 0053-0054).); and 
             identifying the participants (paragraphs 0032, 0041, 0042, 0049); 

              generating a transcript of the conference (fig.4; paragraphs 0007, 0046-0048, 0070) (Note; sending the aggregated transcript to each of the remote computing devices 114a, b, c for display.); 
               However, Frankel fails to disclose tracking at least one of an arrival or a departure of a first participant during the conference. In one embodiment, Frankel teaches an audio snippet mechanism monitoring [i.e., tracking] whether the participant is speaking or not (paragraph 0034) whereas in another embodiment, Frankel also teaches that the system is monitoring the returning or stepping away of a participant during the teleconference [i.e., conference] (paragraph 0004). 
             It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vocal data of Frankel to incorporate the feature of tracking at least one of an arrival or a departure of a first participant during the conference in Frankel’s invention in order to provide a complete transcript of a conference based on the presence of a participant in the conference in a very convenient way.
              Frankel further teaches generating a tailored transcript for the first participant based at least on the transcript of the conference and providing the tailored transcript to the first participant via at least one of a display, an audio output, an email, a link, a text message, a chat message, an electronic message, or a notification message (fig.6; paragraphs 0007, 0031, 0034, 0037, 0046-0051).
              However, Frankel further fails to disclose generating a tailored transcript for the first participant based at least on the arrival or the departure of the first participant. In one embodiment, Frankel teaches an audio snippet mechanism monitoring [i.e., tracking] whether the participant is speaking or not (paragraph 0034) and when any of the participants speaking, their voice is captured 
             It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vocal data of Frankel to incorporate the feature of generating a tailored transcript for the first participant based at least on the arrival or the departure of the first participant in Frankel’s invention in order to provide a specific transcript of a conference participant based on the presence of the participant in the conference in a very convenient way.             

              Regarding claims 22, 30 and 37, Frankel teaches attributing portions of the text to one or more participants (fig.6; paragraphs 0007, 0031, 0034, 0037, 0046-0051).

	              Regarding claims 23, 31 and 38, Frankel teaches the transcript generated based at least in part on the attribution of portions of the text to the one or more participants (fig.6; paragraphs 0007, 0031, 0034, 0037, 0046-0051).

              Regarding claims 24, 32 and 39, Frankel teaches the participants comprising local participants and/or remote participants (fig.6; paragraphs 0060, 0066).

	              Regarding claims 25, 33 and 40, Frankel teaches wherein the participants are identified based at least in part on the audio (paragraphs 0032, 0039, 0041, 0042, 0049).



              Regarding claims 27 and 34, Frankel teaches wherein generating the tailored transcript comprises determining a length of time [i.e., time period] during the conference when the first participant was not speaking [i.e., absent] (paragraph 0034), based at least in part on the joining [i.e., arrival or the departure] of the first participant, the tailored transcript comprising: a filtered portion of the transcript, a summarized portion of the transcript, or a contextualized portion of the transcript; or the transcript comprising an indication of a portion of the transcript that corresponds to the time period during the conference when the first participant was absent (fig.6; paragraphs 0004, 0007, 0034, 0037, 0041, 0046-0051).

	              Regarding claims 28 and 35, Frankel teaches wherein tracking at least one of the arrival or the departure of the first participant comprises determining an availability of the first participant to participate in the conference, the availability determined based on at least one of determining whether the first participant is logged in to the conference, determining whether the first participant is detectable in the voice activity [i.e., audio] (paragraphs 0007, 0031, 0033), determining whether the first participant is detectable in the video, determining a physical location of the first participant, or detecting an audiovisual cue indicating that the first participant left the conference (fig.6; paragraphs 0004, 0007, 0031, 0033, 0034, 0037, 0041, 0042, 0046-0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MD S ELAHEE/MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
January 15, 2022